Title: To Thomas Jefferson from Jacob Wagner, 17 September 1805
From: Wagner, Jacob
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Department of State. 17 Septr. 1805.
                  
                  By the Frigate President, Capt. Barron, which is now in the River, with about 100 of the late prisoners at Tripoli on board, dispatches from Mr. Lear with the Treaty have been received. I have the honor to enclose copies of the most important of the former and also of the leading articles of the latter. A letter from Mr. Pinckney dated 24 July mentions that Mr. Bowdoin had gone to England. Mr. Young set out for Madrid from Cadiz on the 16 of the Same month, after which Mr. Pinckney would probably be ready to leave Spain. Capt. Bainbridge is expected to arrive this evening. 
                  I have the honor to remain with the highest respect, Sir, Your most obed. Servt.
                  
                     Jacob Wagner 
                     
                  
               